Case 1:18-cr-20685-KMW Document 279 Entered on FLSD Docket 01/10/2021 Page 1 of 9




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
                         CASE NO. 18-CR-20685-WILLIAMS/TORRES


   UNITED STATES OF AMERICA

   v.

   GUSTAVO ADOLFO HERNANDEZ FRIERI,

                  Defendant.


                             UNITED STATES’ MOTION FOR
                      THIRD PRELIMINARY ORDER OF FORFEITURE

         Pursuant to 18 U.S.C. § 982, 21 U.S.C. § 853(p) and Rule 32.2 of the Federal Rules of

  Criminal Procedure, the United States of America (the “United States”), by and through the

  undersigned Assistant United States Attorney, hereby moves for the entry of a Third Preliminary

  Order of Forfeiture against Defendant Gustavo Adolfo Hernandez Frieri (the “Defendant”) in the

  above-captioned matter. The United States seeks to forfeit, as substitute property, approximately

  $900,000 from forthcoming sale of real property located at 801 East Dania Beach Boulevard,

  Dania Beach, Florida 33004, in order to satisfy, in part, the balance of the forfeiture money

  judgment imposed on Defendant in the Preliminary Order of Forfeiture, ECF No. 175.

         In addition, the United States requests that the Court enter a protective order, pursuant to

  21 U.S.C. § 853(g), to ensure the availability of real property located at 314 Hicks Street,

  Brooklyn, New York 11201 for criminal forfeiture as the United States determines the extent of

  the Defendant’s interest in such property. In support of this motion, the United States provides the

  following factual and legal bases and accompanying exhibits.
Case 1:18-cr-20685-KMW Document 279 Entered on FLSD Docket 01/10/2021 Page 2 of 9




      I.    FACTUAL BACKGROUND AND PROCEDURAL HISTORY

           On August 16, 2018, a federal grand jury returned an Indictment charging the Defendant

  and others in Count 1 with conspiracy to commit money laundering in violation of 18 U.S.C.

  §§ 1956(h) and 1956(a)(1)(B), among other counts. See Indictment, ECF No. 19.

           On November 26, 2019, the Court accepted the Defendant’s guilty plea to Count 1 of the

  Indictment. See Minute Entry, ECF No. 162; Hernandez Plea Agreement, ECF No. 163. In his

  Plea Agreement, the Defendant agreed “to liquidate assets, or complete any other tasks which will

  result in the immediate payment of the forfeiture money judgment in full, or full payment in the

  shortest amount of time, as requested by the [United States Attorney’s] Office.” Hernandez Plea

  Agreement ¶ 14. He also agreed that “he will not sell, hide, waste, encumber, destroy, or otherwise

  devalue any asset without prior approval of this Office, until his forfeiture money judgment is paid

  in full.” Id. ¶ 15.

           On February 4, 2020, the Court entered a Preliminary Order of Forfeiture against the

  Defendant, and imposed a forfeiture money judgment in the amount of $12,330,000 in U.S.

  currency. See Hernandez Preliminary Order of Forfeiture 2-3, ECF No. 175.

           On September 28, 2020, the Court entered the Second Preliminary Order of Forfeiture,

  which forfeited, as substitute property, real property located at 597 Hibiscus Lane, Miami, Florida

  33137, the Defendant’s interest as settlor, or “Grantor,” of the 597 Hibiscus Lane Revocable Trust,

  and two checks totaling approximately $6,471.34 in value. See Hernandez 2nd Preliminary Order

  of Forfeiture ¶ 2, at 5-6, ECF No. 239. In addition, approximately $818,990.01 in U.S. currency

  seized from City National Bank accounts had previously been forfeited in co-defendant Abraham

  Edgardo Ortega’s case. See Ortega Final Order of Forfeiture, ECF No. 146.




                                                   2
Case 1:18-cr-20685-KMW Document 279 Entered on FLSD Docket 01/10/2021 Page 3 of 9




            On December 29, 2020, the United States filed a Bill of Particulars, providing notice of its

  intent to seek the forfeiture of real property located at 801 East Dania Beach Boulevard, Dania

  Beach, Florida 33004. See Bill of Particulars, ECF No. 274; see also Notice of Lis Pendens, ECF

  No. 275.

            On January 9, 2021, the United States filed a Second Bill of Particulars, providing notice

  of its intent to seek the forfeiture of real property located at 314 Hicks Street, Brooklyn, New York

  11201. See Second Bill of Particulars, ECF No. 278.

            As of the date of this Motion, the balance remaining on the Defendant’s forfeiture money

  judgment is approximately $11,504,538.65. 1

      II.    MEMORANDUM OF LAW

            The Court has already entered orders of forfeiture imposing a forfeiture money judgment

  against the Defendant and finding that the prerequisites of 21 U.S.C. § 853(p) have been satisfied

  to authorize the forfeiture of his substitute property. See Hernandez Preliminary Order of

  Forfeiture 2-3, ECF No. 175 (imposing $12,330,000 forfeiture money judgment); Hernandez 2nd

  Preliminary Order of Forfeiture, ECF No. 239 (forfeiting checks and Defendant’s current residence

  as substitute property); Order Denying Hernandez Motion for Clarification, ECF No. 273. Since

  entry of those orders, the United States has identified two additional assets subject to forfeiture:

  (1) approximately $900,000 from the forthcoming sale of real property located at 801 East Dania

  Beach Boulevard, Dania Beach, Florida 33004 (the “Dania Beach Property”); and (2) real property

  located at 314 Hicks Street, Brooklyn, New York 11201 (the “Brooklyn Townhouse”). As further




  1
   This figure accounts for the forfeited $818,990.01 from City National Bank accounts and the two checks totaling
  $6,471.34 in value. Other forfeited assets have unknown value at this time. See United States’ Mot. for Hernandez
  2nd Preliminary Order of Forfeiture 4-5, ECF No. 238; Olympia De Castro and 597 Hibiscus Lane Revocable Trust’s
  Joint Pet., ECF Nos. 261 and 262 (claiming 597 Hibiscus Lane and contesting its forfeiture); Order Denying
  Hernandez Motion for Clarification 6, ECF No. 273.


                                                         3
Case 1:18-cr-20685-KMW Document 279 Entered on FLSD Docket 01/10/2021 Page 4 of 9




  explained below, because the Defendant has been identified as the true beneficial owner of

  approximately $900,000 due from the sale of the Dania Beach Property, the United States now

  seeks to forfeit such interest as substitute property pursuant to 21 U.S.C. § 853(p). With respect

  to the Brooklyn Townhouse, the United States is still confirming the extent of the Defendant’s

  interest in the funds used to acquire the property in July 2020 and how that bears on his interest in

  such property. At this time, the United States is only presently seeking a protective order, pursuant

  to 21 U.S.C. § 853(g), to restrain the Brooklyn Townhouse in order to preserve its availability for

  forfeiture as the United States obtains additional information on how it was purchased.

               A. Forfeiture of $900,000 from Sale of Dania Beach Property

           In January 2020, Olympia De Castro (“De Castro”), 2 the Defendant’s ex-wife, filed a civil

  suit in state court alleging that she is entitled to receive approximately $900,000 as a former

  member of Salondera LLC, a Delaware limited liability company. See attached Exhibit A (De

  Castro’s Second Amended Complaint, Circuit Court of the Eleventh Judicial Circuit, Case No.

  2020-000080-CA-01). In response to De Castro’s second amended complaint filed in August

  2020, Daniel Holtz (“Holtz”) 3 and Walden Capital Corporation have asserted that:

           The Plaintiff [De Castro] is simply a titular nominee with no real interest in this
           matter. The real party in interest is Gustavo Hernandez, the former husband
           of the Plaintiff. As was his custom and practice, Gustavo Hernandez allowed the
           Defendant, Walden Capital Corporation to retain funds in the event he decided to
           make further investments together with his business partner, the Defendant, Daniel
           Holtz.

  See attached Exhibit B, at 6 (Answer to De Castro’s Second Amended Complaint) (emphasis




  2
   De Castro is also a third-party petitioner in ongoing ancillary forfeiture proceedings, as she has claimed preliminarily
  forfeited real property located at 597 Hibiscus Lane, Miami, Florida 33137. See Olympia De Castro and 597 Hibiscus
  Lane Revocable Trust’s Joint Petition, ECF Nos. 261 and 262.
  3
   Holtz has previously appeared in this criminal case, requesting that the Court amend a protective order regarding
  now forfeited shares of Domaine Select Wine and Spirits, LLC (“DSWS”). See Holtz Affidavit, ECF No. 82-1.


                                                             4
Case 1:18-cr-20685-KMW Document 279 Entered on FLSD Docket 01/10/2021 Page 5 of 9




  added). Holtz and Walden have stated that “Gustavo Hernandez conveyed the interest in Salondera

  and title to the funds from the Salondera to Plaintiff [De Castro] for the purposes of disguising

  ownership.” See id. at 7 (emphasis added). The Defendant’s $900,000 interest in Salondera LLC

  is to be paid from the sale of the Dania Beach Property, as the parties in the aforementioned state

  civil case have agreed to resolve the suit by payment “upon the sale of property owned by Mile

  Marker 55, LLC,” which is the title owner of the Dania Beach Property. See attached Exhibit C,

  at 2 (Second Agreed Order Modifying Temporary Injunction, Circuit Court of the Eleventh

  Judicial Circuit, Case No. 2019-012818-FC-04); Exhibit D (801 East Dania Beach Blvd’s Special

  Warranty Deed).

          Therefore, approximately $900,000 from the sale of the Dania Beach Property is subject to

  forfeiture as the Defendant’s substitute property pursuant to 21 U.S.C. § 853(p). To the extent that

  the Defendant’s ex-wife or any other third party has an interest in any property sought through

  forfeiture proceedings, such interest will be addressed after the property is preliminarily forfeited,

  in third-party ancillary proceedings. See 21 U.S.C. § 853(k), (n); Fed. R. Crim. P. 32.2; United

  States v. Couch, 906 F.3d 1223, 1228 (11th Cir. 2018) (recognizing that § 853(k) “expressly bars

  third parties from intervening in forfeiture proceedings to claim an interest in property subject to

  forfeiture”).

              B. Restraint of Brooklyn Townhouse Purchased for $5.9 Million in 2020

          In July 2020, the Brooklyn Townhouse was purchased for approximately $5.9 million. See

  attached Exhibit E, at 1 (314 Hicks Street’s NYC Office of the City Register’s Detailed Document

  Information and Deed). Based on public records, the property was titled to 314 Hicks LLC, a New

  York limited liability company established in June 2020. See id.; attached Exhibit F, at 2 (314

  Hicks LLC’s NYS Entity Information). The purchase of the Brooklyn Townhouse was funded by




                                                    5
Case 1:18-cr-20685-KMW Document 279 Entered on FLSD Docket 01/10/2021 Page 6 of 9




  approximately $5,472,721 in cash that was transferred via “Domestic Wire: 2019 Irrovocable [sic]

  Trust.” See Exhibit G, at 2 (Transcript of IRS Form 8300 for 2020 Purchase of 314 Hicks Street–

  Redacted). 4     The person identified as involved in the transfer was Allison Domeneghetti

  (“Domeneghetti”). See id. at 1; Exhibit E, at 11, 13, 17.

           Based on the attached exhibits, it appears that the 2020 purchase of the Brooklyn

  Townhouse was likely funded by the 2019 sale of 3 Gramercy Park West, Unit 2 (the “Gramercy

  Apartment”), the Defendant’s former New York residence. In November 2019, the Gramercy

  Apartment was sold for approximately $5.7 million. See attached Exhibit H, at 1 (3 Gramercy

  Park West’s NYC Office of the City Register’s Detailed Document Information and Deed). 5

  Domeneghetti, as “Trustee of DC 2019 Irrevocable Trust,” authorized the sale of the Gramercy

  Apartment. See attached Exhibit I (3 Gramercy Park West, LLC’s Resolution of Sole Member);

  Exhibit J (3 Gramercy Park West’s NYC Real Property Transfer Tax Return - Redacted). Sale

  documents indicate that DC 2019 Irrevocable Trust was the sole member of 3 Gramercy Park

  West, LLC, the titled owner of the Gramercy Apartment. See id. However, when it was

  established in July 2005, 3 Gramercy Park West, LLC was owned and controlled by the Defendant

  and/or his family relatives through a series of trusts. See attached Exhibit K, at 2 (3 Gramercy

  Park West, LLC’s NYS Entity Information); Exhibit L, at 16 (Gramercy Irrevocable Operating

  Trust Instrument); Exhibit M, at 16 (HH Master Settlement Trust Instrument); Exhibit N, at 1




  4
   As stated in the directions accompanying the IRS Form 8300, such form must be filed by “[e]ach person engaged in
  a trade or business who, in the course of that trade or business, receives more than $10,000 in cash in one transaction
  or in two or more related transactions . . . .” See IRS Form 8300, available online at https://www.irs.gov/pub/irs-
  pdf/f8300.pdf.
  5
    The purchase of the Brooklyn Townhouse was reported in online media. See “Brooklyn luxury market has best
  week since Covid began,” TheRealDeal (June 8, 2020), available at https://therealdeal.com/2020/06/08/brooklyn-
  luxury-market-has-best-week-since-covid-began/.



                                                            6
Case 1:18-cr-20685-KMW Document 279 Entered on FLSD Docket 01/10/2021 Page 7 of 9




  (Hernandez’s Agreement Regarding 3 Gramercy Park West Purchase). 6

          In other words, between 2015 and 2020, nominal membership interest in 3 Gramercy Park

  West, LLC – the then-titled owner of the Gramercy Apartment – was transferred from the

  Defendant and his family’s trusts to DC 2019 Irrevocable Trust. At bond proceedings in 2019, the

  Defendant, via his counsel, represented that the Gramercy Apartment belonged to the family of his

  now ex-wife, De Castro:

          1 [AUSA]: There's a piece of property in New York
           2 that's an irrevocable trust for the benefit of the kids that
           3 Mr. Hernandez has no interest in. He is not a trustee nor
           4 beneficiary.
           5 THE COURT: Who is the trustee and the beneficiary of
           6 that apartment?
           7 [DEFENSE COUNSEL]: It's, as I understand it, one of his
           8 wife's sisters and a family friend of the wife.

  5/17/2019 Bond Hr’g Tr. 10:1-10:8, ECF No. 101. It is unclear when, why, or how this transfer

  occurred, and whether such transfer was conducted in an arms-length transaction for reasonably

  equivalent consideration, or constitutes a voidable fraudulent transfer. See N.Y. Debt. & Cred.

  Law § 273; see also, e.g., In re Crawford, 172 B.R. 365 (Bankr. M.D. Fla. 1994); United States v.

  Key, No. 20-5231, 2020 WL 6821687, at *1 (6th Cir. Nov. 20, 2020).

          The United States is further investigating the extent of the Defendant’s interest in the funds

  used to acquire the Brooklyn Townhouse and how that bears on his interest in such property. In

  order to ensure that the Brooklyn Townhouse and/or ownership of such property is not transferred

  or diluted pending such investigation, the United States requests that the Court enter a protective

  order pursuant to 21 U.S.C. § 853(g) in order to preserve the availability of the Brooklyn

  Townhouse for forfeiture. See, e.g., United States v. Kirtland, No. 10-10178-03-WEB, 2011 WL


  6
   To acquire the property in the name of a domestic limited liability company, the Defendant agreed that the company
  “shall be formed by [the Defendant], wholly owned by [the Defendant] and/or [his] family, and [the Defendant] and/or
  [his] family shall retain the exclusive right to use the Unit.” See attached Exhibit N (executed by the Defendant).


                                                           7
Case 1:18-cr-20685-KMW Document 279 Entered on FLSD Docket 01/10/2021 Page 8 of 9




  3624997, at *2 (D. Kan. Aug. 17, 2011) (“Section 853(g) of Title 21, U.S. Code, authorizes a

  restraining order to protect the interests of the United States after entry of a forfeiture judgment.”);

  United States v. Brown, No. 10-CR-0420-WDQ, 2011 WL 1344177, at *1 (D. Md. Feb. 28, 2011)

  (“Pursuant to 21 U.S.C. § 853(g), the court has the authority to restrain funds subject to forfeiture,

  including substitute assets, pending the Government’s filing a motion pursuant to Rule 32.2(e) of

  the Federal Rules of Criminal Procedure to amend the Order of Forfeiture to include the funds as

  substitute asset.”).

          Accordingly, the Court should issue the attached proposed order, which provides for the

  forfeiture of specific property; the inclusion of the forfeiture as part of the Defendant’s sentence

  and judgment in this case; and the restraint of property to preserve for forfeiture.

          WHEREFORE, pursuant to 18 U.S.C. § 982, 21 U.S.C. § 853, and Rule 32.2 of the Federal

  Rules of Criminal Procedure, the United States respectfully requests the entry of the attached order.

                               LOCAL RULE 88.9 CERTIFICATION

          Pursuant to Local Rule 88.9, I hereby certify that the undersigned counsel has conferred

  with defense counsel via e-mails on January 6 and 8, 2021, regarding the Defendant’s position on

  the relief sought. The Defendant, via his defense counsel, provided the following position:

          With respect to the proceeds of the sale of property owned by Mile Marker 55 LLC
          and the settlement of the lawsuit DeCastro v Holtz et al, Mr. Gustavo Hernandez
          did not have any ownership interest in either asset. Nonetheless, and with that
          understanding, he does not oppose the Government’s motion and understands that
          the legal process requires the actual owners come forward to contest the proposed
          forfeiture. Likewise, with respect to property located at 314 Hicks Street, Brooklyn,
          New York as well as property at 3 Gramercy Park West, Unit 2 that was sold, Mr.
          Hernandez understands that the Government is seeking a protective order while it
          examines ownership issues. Mr. Hernandez did not have any ownership interest in
          these assets either, but with that stated understanding, he does not oppose the
          Government filing and understands that it is up to the actual owners of these assets
          to respond.




                                                     8
Case 1:18-cr-20685-KMW Document 279 Entered on FLSD Docket 01/10/2021 Page 9 of 9




                                            Respectfully submitted,

                                            ARIANA FAJARDO ORSHAN
                                            UNITED STATES ATTORNEY

                                     By:    /s/ Nalina Sombuntham
                                            Nalina Sombuntham
                                            Assistant United States Attorney
                                            Deputy Chief, Asset Forfeiture Division
                                            Fla. Bar No. 96139
                                            99 N.E. 4th Street, 7th Floor
                                            Miami, Florida 33132-2111
                                            Telephone: (305) 961-9224
                                            Facsimile: (305) 536-4089
                                            nalina.sombuntham@usdoj.gov




                                        9
